DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (Fung; US Pub No. 2012/0212353 A1) in view of Omi (US Pub No. 2010/0090839 A1).
As per claim 1, Fung teaches a method for controlling at least one drive assistance system of a motor vehicle, comprising the following steps:
receiving from at least one sensor at least one signal value representing at least one attention characteristic of at least one motor vehicle occupant (paragraph [0161: optical sensing device 162 providing image showing motor vehicle driver eyelid state, i.e. wide open, half open, fully closed);
determining, based on said signal value, at least one attention state of said vehicle occupant (paragraph [0161]: normal state, drowsy state);
determining whether the attentional state of said vehicle occupant corresponds to a first attentional state (paragraph [0161]: drowsy state); and
in response to determining that the attention state corresponds to the first attention state, controlling the drive assistance system in a first way (paragraph [0196]),
wherein the functioning of the at least one sensor, in the form of at least one of a time-of- flight (TOF) sensor and a camera (Fig. 1, Optical Sensing Device 162: time-of-flight sensor).
 Fung does not expressly teach provided with its own lighting unit in order to actively illuminate the area in front thereof, is supported by at least one of a separate or distant lighting unit, which is at least one of:
designed separately from the at least one sensor or the detection element of the at least one sensor, and
arranged at a distance from the at least one sensor or the detection element of the at least one sensor for improved illumination of a depth area.
Omi teaches provided with its own lighting unit in order to actively illuminate the area in front thereof, is supported by at least one of a separate or distant lighting unit, which is at least one of:
designed separately from the at least one sensor or the detection element of the at least one sensor, and
arranged at a distance from the at least one sensor or the detection element of the at least one sensor for improved illumination of a depth area (Fig. 1, Camera 11, Projector 12; paragraph [0032]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the lighting as taught by Omi, since Omi states in paragraph [0032] that such a modification would result in lighting the face before capturing an image of the user’s face.
As per claim 2, Fung in view of Omi further teaches the method according to claim 1, wherein the at least one of separate or distant lighting unit emits electromagnetic radiation outside the range visible to the vehicle occupant, as in the infrared range (Omi, paragraph [0032], lines 5-7).
As per claim 3, Fung in view Omi further teaches the method according to claim 1, wherein at least one of:
the illumination of different areas in the interior of the motor vehicle depends on the condition of at least one of the motor vehicle occupant, the motor vehicle and the environment of the motor vehicle (Fung, paragraph [0209]: brightly lit screen, overhead lights based on drowsy state of driver), or
the illumination of different areas in the interior of the motor vehicle depends on the distance of the motor vehicle occupant to the at least one sensor (limitation not selected for prior art rejection as claim is written in an “either/or” format).
As per claim 4, Fung in view of Omi further teaches the method according to claim 1, wherein the one or more of the at least one sensor, the separate, or the distant lighting unit is attached to or integrated in at least one of a dashboard, a center console, a retractable or movable center console, a windscreen, a roof, a headlining, a grab handle, an A-pillar, a B-pillar, a C-pillar, a door component, above a door, a dome-shaped housing in the region of the center of the motor vehicle on the roof or headlining, a display device, a vehicle occupant seat, a head portion of the vehicle occupant seat, a foot portion of the vehicle occupant seat, an armrest of the vehicle occupant seat, a restraint system for the vehicle occupant, a positioning mechanism, a trim and a mobile device (Fung, paragraph [0097], lines 3-6: optical sensing device mounted .
As per claim 5, Fung in view of Omi further teaches the method according to claim 1, further comprising the step of:
in response to determining that the attention state does not correspond to the first attention state, controlling the drive assistance system in a second way (Fung, paragraph [0148]: modifying system control outputs based upon the drowsiness level).
As per claim 6, Fung in view of Omi further teaches the method according to claim 1, wherein at least one of:
the at least one attention state of said vehicle occupant is determined based on at least one of a head angle position, an upper body, in particular shoulder, angle position, face recognition and eye-tracking (Fung, paragraph [0161]: drowsy state determined by tracking driver eyes), or
at least one movement pattern of said vehicle occupant is determined based on at least one of a head angle position, an upper body, in particular shoulder, angle position, face recognition and eye-tracking (limitation not selected for prior art rejection as claim is written in an “either/or” format).
As per claim 7, Fung in view of Omi further teaches the method according to claim 6, wherein the at least one attention state of said vehicle occupant is determined in dependence of the determined at least one movement pattern of the vehicle occupant (Fung, paragraph [0161]: eye position determines drowsy state).
As per claim 8, Fung in view of Omi further teaches the method according to claim 6, wherein at least one of the head angle position, the upper body, in particular shoulder, angle position, the face recognition, the eye position and the at least one movement pattern of said vehicle occupant is determined in comparison with a plurality of stored, simulated and/or learned images (Omi, paragraphs [0061]-[0062]; paragraph [0063], lines 5-8).
As per claim 9, Fung in view of Omi further teaches the method according to claim 8, wherein the plurality of stored images is at least one of simulated, learned, self-learned or learned with the help of artificial intelligence (Omi, paragraph [0063], lines 5-8: learned (chosen limitations as the claim is written in an “either/or” format)).
As per claim 10, Fung in view of Omi further teaches the method according to claim 6, wherein the plurality of movement patterns is at least one of simulated, learned, self-learned or learned with the help of artificial intelligence (Omi, paragraph [0063], lines 5-8: learned (chosen limitations as the claim is written in an “either/or” format)).
As per claim 11, Fung in view of Omi further teaches a device for controlling at least one drive assistance system of a motor vehicle, comprising at least one processor unit which is configured to carry out (Fung, paragraph [0092]) the steps of the method according to claim 1 (see rejection of claim 1 above).
As per claim 12, Fung in view of Omi further teaches a system for controlling at least one drive assistance system of a motor vehicle, comprising:
at least one device according to claim 11 (see rejection of claim 11 above);
at least one sensor (Fung, Fig. 1, Optical Sensing Device 162); and
at least one of a separate or a distant lighting unit (Omi, paragraph [0032], lines 1-2).
As per claim 13, Fung in view of Omi further teaches the system according to claim 12, wherein the at least one sensor comprises at least one of an eye-tracking sensor, a body tracking sensor, a time-of-flight sensor, a radar sensor, at least one lidar sensor, or at least one surround view system (Fung, Fig. 1, Optical Sensing Device 162: time-of-flight sensor (chosen limitations as the claim is written in an “either/or” format)).
As per claim 14, Fung in view of Omi further teaches a motor vehicle (Fung, Fig. 1, Motor Vehicle 100) comprising at least one device according to claim 11 (see rejection of claim 11 above).
As per claim 15, Fung in view of Omi further teaches a motor vehicle (Fung, Fig. 1, Motor Vehicle 100) comprising at least one system according to claim 12 (see rejection of claim 12 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (US Pub No. 2019/0236386 A1): camera imaging with infrared lighting
Fung et al. (US Pub No. 2016/0001781 A1): similar inventive concept

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684